                              UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION


SHERRY BOOKER,                                         )
                                                       )         No. 3:17-cv-01394
         Plaintiff                                     )         Chief Judge Richardson
v.                                                     )
                                                       )         MEMORANDUM OF LAW
CHEADLE LAW,                                           )
                                                       )
         Defendant.                                    )



         The Defendant has renewed its Motion for Summary Judgment. This Memorandum

supports that Motion.


                                               INTRODUCTION

         The Plaintiff borrowed money from a lender known as Harpeth Financial Services, LLC

d/b/a Advance Financial 24/7 (“the Lender”). Plaintiff later defaulted on her loan to the Lender.

The Lender then hired the Defendant (a law firm) to help the Lender collect the loan. Defendant

sent a demand letter to Plaintiff dated June 12, 2017 and, thereafter, a lawsuit was filed against

her. A Judgment was then entered against the Plaintiff.                      She then sued the law firm that

represented her Lender. In this case, Plaintiff contends that the Defendant’s earlier letter, i.e., the

one dated June 12, 2017, violated the Fair Debt Collection Practices Act [“the Act”] because it

allegedly contained “misrepresentations,” which “misled her.”                            She identifies two (2)

misrepresentations.

         Plaintiff makes no other claims. 1



1
  Plaintiff filed this action with the assistance of an out-of-state law firm. The Complaint contains several paragraphs
that are demonstrably unrelated to the facts set out in other paragraphs, and which indicate Plaintiff’s counsel used a
cut-and-paste form from some other case.

                                                           -1-
     Case 3:17-cv-01394 Document 60 Filed 12/14/18 Page 1 of 18 PageID #: 717
             DEFENDANT’S INITIAL MOTION FOR SUMMARY JUDGMENT

        In connection with Defendant’s initial Motion for Summary Judgment, it submitted ten

(10) Statements of Uncontested Facts. Plaintiff admitted 9 of those 10 [Doc. 21-2]. However,

this Court determined that Defendant’s Motion was premature, given that discovery was not yet

completed. [Doc. 34].

        Defendant then renewed that Motion for Summary Judgment. That Motion, however, was

further delayed as a result of a discovery dispute. However, that dispute was resolved by the

Court, partially in the Plaintiff’s favor and partially in the Defendant’s favor. [Doc. 53] 2

        At this juncture, all written discovery has been exchanged and the parties have been

deposed. Additionally, the deadline for Plaintiff to designate an expert has come and gone,

without any designation.          Accordingly, the Defendant revisits the possible disposition of

Plaintiff’s claims under Rule 56, F.R.C.P.


                             THE SIGNIFICANCE OF DEFENDANT’S
                            STATEMENTS OF UNCONTESTED FACTS

        As noted, the Plaintiff admitted nine (9) of the ten (10) Statements of Uncontested Facts

associated with Defendant’s initial Motion for Summary Judgment [Doc. 21-2].                           When the

Defendant renewed that Motion for Summary Judgment, it submitted those same 10 Statements of

Uncontested Facts plus additional facts obtained via admissions made by Plaintiff during her

deposition [Doc. 39]. The second time around, however, Plaintiff neither admitted nor denied a

great number of the statements. Instead, she lodged an “objection,” contending that the facts were

not relevant. However, and as will be noted later in this Brief, issues of relevance are to be

decided by the Court. Moreover, Rule 56, F.R.C.P., expressly provides that in oppositions to


2
  The Court declined to require the Defendant to produce all of the records that Plaintiff asked for and declined to
grant Plaintiff any award for attorneys’ fees [Doc. 53].


                                                        -2-
    Case 3:17-cv-01394 Document 60 Filed 12/14/18 Page 2 of 18 PageID #: 718
factual assertions, a non-movant must address the facts, head-on. Otherwise, the Court may

“consider the fact undisputed for purposes of the motion.” Local Rule 56.01 provides an even

harsher burden.    It provides that a party opposing a Motion for Summary Judgment “must

respond” to each fact set forth by the moving party. And, if a fact is disputed, it must be supported

“by specific citation to the record.” See, Local Rule 56.01. Accordingly, the Plaintiff must be

held to her initial admissions and deemed to have also admitted the additional facts, since she did

not expressly dispute them, or respond with a “specific citation to the record.” These admissions

are significant in this case, as will be highlighted below. All of the facts set out below are outlined

in Defendant’s revised Statement of Uncontested Facts [Docs. 21-2 and 46-1].


                                             THE FACTS

I.       Plaintiff’s History of Borrowing

         This case concerns a loan procured by Plaintiff on June 29, 2015. Prior to procuring that

loan, Plaintiff procured loans from various other lenders including World Finance, Springleaf

Financial and Old Hickory Credit Union. Thus, she is not a novice borrower. She is also an

educated borrower.

II.      Plaintiff is an Educated and Experienced Borrower

         The Plaintiff graduated from Maplewood High School in 1981 and thereafter she obtained

her Certification for Data Entry from Nashville State Community College. Thereafter, she

obtained an Associate Degree in Information Technology, with a minor in Health Care. She has

extensive employment experience in corporate environments, including work as a Business

Analyst    at   APEX     Consulting    and    thereafter,   for   HealthSpring,    now    known     as

CIGNA/HealthSpring, which is a publicly-traded corporation. She admits that she is fluent in

reading the English language and that she is able to perform her job as a Business Project Specialist

by looking at words on paper and on a computer screen.

                                                  -3-
      Case 3:17-cv-01394 Document 60 Filed 12/14/18 Page 3 of 18 PageID #: 719
III.       The Loan Involved in This Case

           On June 29, 2015, the Plaintiff borrowed money from the Lender, Advance Financial. The

Plaintiff personally visited an Advance Financial branch. She was afforded the opportunity to

review the loan document before she accepted it. She then entered into a written agreement with

the Lender, via a document titled “Advance Financial Flex Loan Plan Disclosure and Account

Agreement.” The loan document, in pertinent part, provided as follows:

               •   Promise To Pay. You promise to pay to us all cash advances, interest, fees
                   and all other amounts owing to us in accordance with this Agreement.

               •   Interest and Customary Fee. You will also be charged a customary fee at
                   the rate of 0.7% per day of the average daily principal balance of your
                   account each billing cycle.

               •   Default and Cure. You may be considered in default under this Agreement:
                   (a) if we fail to receive a Minimum Payment Due on or before its scheduled
                   Payment Due Date; (b) if you fail to timely comply with or perform any
                   other obligation under this Agreement; (c) if any representation or warranty
                   made by you to us is false or misleading; or (d) if you begin, or if any other
                   person puts you in, a bankruptcy. . .

               •   Our Rights in the Event of a Default. If you are in default under this
                   Agreement, we may, at our option and as permitted by law, do any one or
                   more of the following: (i) declare your entire account balance immediately
                   due and payable and proceed to collect it; (ii) close your account or lower
                   your credit limit; (iii) exercise all other rights, powers and remedies given
                   by law; and (iv) recover from you all charges, costs and expenses, including
                   all collection costs, court costs and reasonable attorneys’ fees as allowed
                   by law. (Emphasis added.)

           The Plaintiff later failed to comply with the payment terms. Plaintiff admits that she

defaulted. She also admits that the amount owed on the account, at the time of default, was

$4,067.83. 3

           The Cheadle Law Firm (i.e., the Defendant) represents the Lender that loaned money to

Plaintiff. The Lender then hired Defendant to collect the balance of $4,067.83 that Plaintiff



3
    Citations to her deposition are in Defendant’s Statements of Uncontested Facts [Doc. 21-2; and 46-1].

                                                          -4-
       Case 3:17-cv-01394 Document 60 Filed 12/14/18 Page 4 of 18 PageID #: 720
admits owing. What happened next forms the entire basis of Plaintiff’s claims under the Fair Debt

Collection Practices Act [“the Act”].

IV.      The June 12, 2017 Letter

         The Cheadle Law Firm sent a demand letter to Plaintiff on June 12, 2017. Plaintiff claims

that letter violated the Act. The letter stated, in its entirety, the following:

         Ms. Sherry Booker
         583 Thomas Jefferson Circle
         Madison, TN 37115

                          Re:     Harpeth Financial Services, LLC dba Advance Financial
                                  Amount of Obligation: $4,067.83
                                  Attorney Fees: $1,355.94
                                  Total: $5,423.77
                                  Client File Number: XX-XXXXXXX
                                  Our File Number: 17004396

         Dear Ms. Booker:

         The above obligation has been directed to my office for handling.

         Please make your payment to the above address.

         This is an attempt to collect a debt and any information obtained will be used for that
         purpose. This communication is from a debt collector. Unless you, within thirty days after
         receipt of this notice, dispute the validity of the debt, or any portion thereof, the debt will
         be assumed to be valid by me. If you notify me in writing within the thirty-day period that
         the debt, or any portion thereof, is disputed, I will obtain verification of the debt or a copy
         of a judgment against you and a copy of such verification or judgment will be mailed to
         you by me. Upon your written request within the thirty-day period, I will provide you with
         the name and address of the original creditor, if different from the current creditor.

         Thanking you for your cooperation in this matter, I am

                                                    Sincerely yours, John R Cheadle, Jr.




                                                       -5-
      Case 3:17-cv-01394 Document 60 Filed 12/14/18 Page 5 of 18 PageID #: 721
V.       The Underlying Lawsuit

         The Cheadle Law Firm then filed suit against the Plaintiff in the General Sessions Court

for Davidson County, Tennessee, in Case No. 17GC14504. That lawsuit was filed on a sworn

account and sought to recover the undisputed loan amount of $4,067.83 plus attorneys’ fees of

$1,355.94, for a total claim of $5,423.77. 4

         The Plaintiff was personally served by a Davidson County Sheriff’s Deputy on July 11,

2017. The case was then set on the Court’s Docket for August 2, 2017. However, the Plaintiff

did not oppose the claim. Instead, the Plaintiff appeared in Court on August 2nd and:

         •   Agreed to entry of an Agreed Judgment; and,
         •   Agreed that the amount owed was the same amount that she was sued for (i.e.,
             $4,067.83 plus $1,355.94, for a total of $5,423.67).

[Cheadle Aff., Doc. 17; and 27-1]

VI.      The Plaintiff’s Claim that the Cheadle Firm Violated the Act

         The Plaintiff then filed this lawsuit, and asserted a very limited claim against Defendant.

Specifically, the Plaintiff attacked the Defendant’s letter of June 12, 2017. Plaintiff contends that

letter said or inferred that Defendant had obtained “ownership” of the obligation [Plaintiff’s

Complaint, ¶6]. Plaintiff also contends that the letter led her to believe that due to a “pending”

lawsuit, that she was under an obligation to pay legal fees [Plaintiff’s Complaint, ¶7].

         As this Court can easily conclude, the letter sent on June 12, 2017 does not actually contain

the words: “own,” “owns,” “owned,” “ownership,” or the like. Additionally, the letter does not

make any mention of a “lawsuit” or of a “pending lawsuit.”

         In her deposition, Plaintiff later admitted that the letter did not contain the words that she

previously contended were misrepresentations. Relevant excerpts of her testimony are as follows:



4
  The lawsuit sought $4,067.83, which was the exact amount referenced in the earlier letter and the exact amount
Plaintiff admits she owed on the loan.

                                                      -6-
      Case 3:17-cv-01394 Document 60 Filed 12/14/18 Page 6 of 18 PageID #: 722
        Q:      And you claim that this letter included misrepresentations that violated the Fair
                Debt Collection Practices Act?

        A:      Uh-huh.

[Plaintiff’s Depo., p. 26/8-11, Doc. 39].


        Q:      Let’s go then back to [your lawsuit] and go to page 3 again, the top of the page,
                which is the balance of paragraph 6. You then state, “specifically, and without
                limitation, Defendant’s letter on June 12, 2017, Cheadle Law has obtained
                ownership of an amount of obligation: $4,067.83 and is charging plaintiff
                attorneys’ fees: $1,355.94.” Did I read that correctly?

        A:      That’s correct.

        Q:      Show me in [the letter] where my client represented that it had “obtained
                ownership.”

        A:      It’s not written in the letter.

        Q:      Is the word “own” or “owns” anywhere in the letter?

        A:      No.

        Q:      My question is, what is your basis for disputing the mathematical accuracy of the
                last entry . . . that says you owe $4,067.83?

        A:      No, I’m not disputing that.

[Plaintiff’s Depo., p. 43/7 – 44/23, Doc. 39]. (Emphasis added.)

VII.    The Plaintiff’s Claim for Damages

        Plaintiff initially claimed that Defendant’s letter caused her damages for “personal

humiliation,” and “embarrassment,” and “mental anguish” and “emotional distress.” She has

since confirmed that any such conditions subsided after she appeared at the Court hearing on

August 2, 2017. She likewise admits that she has not incurred any expenses for these alleged

damages. This is because she never actually consulted with a doctor or therapist about these

conditions. Her testimony on these issues was as follows:

        Q:      Is it correct that you claim you suffered personal humiliation?

        A:      Yes.



                                                   -7-
   Case 3:17-cv-01394 Document 60 Filed 12/14/18 Page 7 of 18 PageID #: 723
        Q:      And is it correct that you claim you suffered embarrassment?

        Q:      I’m asking you this, in paragraph 9 did you claim that you suffered
                embarrassment? Yes or no?

        A:      Yes.

        Q:      In paragraph 9 did you claim you suffered mental anguish? Yes or no?

        A:      Yes.

        Q:      In Paragraph 9 did you claim you suffered emotional distress? Yes or no?

        A:      Yes.

        Q:      Collectively, is it correct that in paragraph 9 you claimed to have suffered personal
                humiliation, embarrassment, mental anguish, and emotional distress? Yes or no?

        A:      Yes.

        Q:      Let’s go back to Exhibit 1, which are your interrogatory answers. Look at page
                5, and specifically your answers to No. 12. Do you see that, Ms. Booker?

        A:      Yes, I’m looking.

        Q:      We asked you to identify any amounts you had paid for medical expenses for
                treatments at a hospital or clinic, and you said none; right?

        A:      That’s correct.

        Q:      And to identify any medical expenses for any treatment from a doctor of medicine,
                including a psychiatrist, and you said none; right?

        A:      That’s correct.

        Q:      And to identify any expenses associated with psychological treatment from a
                psychiatrist, therapist, or counselor, and you said none; correct?

        A:      That’s correct.

[Plaintiff’s Depo; p. 48/20 – 50/21, Doc. 39].


        Q:      The answer is you have not sought such treatment; isn’t that correct?

        A:      No, I didn’t.

        Q:      And, therefore, you’ve not sustained any expense for such treatment; isn’t that
                correct?

        A:      That’s correct.


                                                    -8-
   Case 3:17-cv-01394 Document 60 Filed 12/14/18 Page 8 of 18 PageID #: 724
[Plaintiff’s Depo; p. 51/3-8, Doc. 39].

VIII. The Plaintiff’s Attempt to Redefine Her Claim

        In her recent testimony, Plaintiff conceded that none of these alleged damages actually

occurred as a result of the letter upon which her entire lawsuit is based. Instead, the Plaintiff

changed her story. She next claimed that her mental damages were actually sustained as a result

of a phone call that she had with Defendant’s office after she received the letter. According to

her, she called to offer a monthly payment plan of $200. The Defendant’s staff member advised

that the payment needed to be for a higher amount and also, that there would need to be an

arrangement confirmed by a Court Order (i.e., an Agreed Judgment).

        Again -- there is no such allegation in Plaintiff’s Complaint concerning a telephone

conversation. More importantly, any claim regarding this phone conversation could not survive

scrutiny. This is because of the Plaintiff’s later admissions regarding that phone conversation.

Those were as follows:

        Q:      Just to prune this out in a little bit more detail. So it’s not that you were
                embarrassed or humiliated during the course of that [telephone] conversation. It
                was that you were embarrassed and humiliated over the concept of having to go
                down to the courthouse later; right?

        A:      Exactly.

[Plaintiff’s Depo; p. 68/20 – 69/5, Doc. 39].


       Q:       Are you continuing to suffer any of those [conditions]?

       A:       No, I wouldn’t say so, not at this moment.

[Plaintiff’s Depo; p. 74/19-22, Doc. 39].


        Q:      Was there anything inappropriate about what [the Defendant’s employee] said or
                how she said it?

        A:      No.

[Plaintiff’s Depo; p. 78/11-14, Doc. 39]. (Emphasis added.)

                                                   -9-
   Case 3:17-cv-01394 Document 60 Filed 12/14/18 Page 9 of 18 PageID #: 725
           Q:       Did she say anything [inappropriate] or anything like that?

           A:       No.

           Q:       So she was stern but appropriate; right?

           A:       Yes.

[Plaintiff’s Depo; p. 78/21 – p. 79/1, Doc. 39]. (Emphasis added.)


           Moreover, the alleged trauma of the phone call did not cause Plaintiff to seek medical

attention or other stress-related therapy.

           Simply stated, the phone conversation is not material to this case.


                                                     ARGUMENT

                                                    I.
                       The Plaintiff Has Failed to Comply with The Provisions Of
                                Rule 56, F.R.C.P. And Local Rule 56.01

           A.       In connection with Defendant’s initial Motion for Summary Judgment, it filed its

Statement of Uncontested Facts [Doc. 18]. That document included 10 Statements of Fact, all of

which Defendant contended were uncontested. To her credit, the Plaintiff responded honestly,

and admitted 9 of those 10 Statements [Doc. 21.2]. 5

           In connection with Defendant’s renewed Motion for Summary Judgment, Defendant again

relied upon those statements, as well as additional admissions made by Plaintiff during her

deposition [Doc. 38]. Surprisingly, in her later response to many of the same Statements of Fact,

Plaintiff attempted to avoid Summary Judgment by dodging her prior admissions. This time

around, Plaintiff neither admitted nor denied a great number of the Statements. Instead, she

lodged an “Objection,” contending that the alleged facts are not relevant. However, the issue of

relevance is for this Court to decide. Moreover, the reason that the Rule requires Statements of


5
    Plaintiff admitted Statement Nos. 1, 2, 3, 4, 5, 6, 8, 9, and 10 [Doc. 21-2].


                                                            -10-
     Case 3:17-cv-01394 Document 60 Filed 12/14/18 Page 10 of 18 PageID #: 726
Facts is so that a court can easily determine what facts are disputed. Yet, Plaintiff lodged

objections to Statement Nos. 1, 2, 3, 6, 7, 8, 9, and 10 (many of which were patterned after

Plaintiff’s initial responses, which she admitted).

         B.       Rule 56, F.R.C.P., expressly provides that in opposition to factual assertions, a non-

movant must address the facts, head on. Otherwise, the court may “consider the fact undisputed

for purposes of the motion.” Local Rule 56.01 provides a harsher burden. It provides that a party

opposing a Motion for Summary Judgment “must respond” to each fact set forth by the moving

party. The non-movant must either:

         •        Agree that the fact is undisputed, generally, or for the limited purpose of summary
                  judgment; or,
         •        Demonstrate that the fact is disputed (by citation to evidence).

And, if a fact is disputed, then it must be supported “by specific citation to the record.” See, Local

Rule 56.01.

         Sub-part (g) of that Rule also provides that the failure to respond to a moving party’s

Statement of Material Facts “shall indicate that the asserted facts are not disputed for purposes of

summary judgment.” Accordingly, all of the facts set forth in Defendant’s renewed Statement of

Uncontested Facts [Doc. 46-1] should be deemed undisputed. 6




6
 This is because the Plaintiff admitted Nos. 4, 5, 13, 14, 21, 23, and 24; Plaintiff attempted to dispute Nos. 11 and
12, but did not actually cite the Court to any actual evidence, as required by the applicable Rules. The Plaintiff simply
objected to the remaining Statements which, as noted, are deemed admitted.

                                                          -11-
    Case 3:17-cv-01394 Document 60 Filed 12/14/18 Page 11 of 18 PageID #: 727
                                             II.
                        The Defendant’s Letter Did Not Violate the Act

       The Act is clear in that Section 1692e creates liability to a debt collector, but only if it uses

“false or misleading representations” in connection with its collection efforts (i.e., collection

letters, phone calls and the like). The statute sets forth sixteen (16) examples of what is a “false

or misleading” statement, including, for example, a representation by the debt collector that it is

affiliated with the United States or any state; a false representation regarding the character of the

debt; a false representation that the debt collector is an attorney when in fact it is not an attorney.

See, 15 USCS §1692e.

       The Plaintiff’s entire claim rests upon the content of the letter sent by Defendant on June

12, 2017. In her Complaint, the Plaintiff contends (in paragraph 6) that the Defendant violated

the Act because its letter falsely reflected that the Defendant had “obtained ownership” of the

obligation. Plaintiff then contends that the letter violated the Act because it falsely led Plaintiff

to believe that there was a “pending lawsuit…”

       However, this Court can see for itself that Defendant’s letter made no mention of obtaining

ownership of the debt or of a pending lawsuit. In fact, Defendant’s letter does not use any of the

following words:

       •   Own,
       •   Owns,
       •   Owned,
       •   Ownership,
       •   Lawsuit, or
       •   Pending Lawsuit



       Moreover, nothing about the Defendant’s letter was false or misleading. The Plaintiff has

now admitted as much. This is also evident by the fact that the Plaintiff ultimately appeared in

the General Sessions Court for Davidson County and:

                                                 -12-
   Case 3:17-cv-01394 Document 60 Filed 12/14/18 Page 12 of 18 PageID #: 728
        •   Conceded that she owed money to the Lender identified in the earlier letter,
        •   Conceded the amount of the debt, as set out in the earlier letter, and
        •   Conceded an obligation to pay legal fees, as set out in the earlier letter.

        Therefore, to now suggest that the Defendant’s earlier letter, which addressed those exact

same points, was “false or misleading” is a fabrication. Simply stated, there are no genuine issues

of material fact regarding the letter. Again, in Plaintiff’s recent deposition, she admitted that the

amount referenced in Defendant’s letter mathematically matched the Lender’s debt verification.

She also admitted to reviewing the loan document prior to signing it, which contained a provision

obligating Plaintiff to pay the Lender’s cost of collection, including attorneys’ fees. And, the

Affidavit of the Defendant confirms that the claim for attorneys’ fees was made for one-third of

the amount of the claim, consistent with the protocol of the General Sessions Court for Davidson

County [Cheadle Aff., ⁋ 4-5, Doc. 27-1].

        Also, the Judgment ultimately entered against the Plaintiff in the General Sessions Court

for Davidson County was completely consistent with the earlier letter sent by the Defendant;

namely, the amount owed on the loan matched, and the amount sought for attorneys’ fees matched.

[Cheadle Aff., ⁋ 4-5, Doc. 27-1].

        There simply is nothing about Defendant’s letter that was “false or misleading.”

Accordingly, the Defendant’s letter of June 12, 2017 did not violate the Act and as a result,

Defendant is entitled to Summary Judgment as a matter of law.




                                                -13-
   Case 3:17-cv-01394 Document 60 Filed 12/14/18 Page 13 of 18 PageID #: 729
                                              III.
                                    The Claim for Legal Fees

       In the Defendant’s June 12, 2017 letter, it included an additional claim for the recovery of

attorneys’ fees totaling $1,355.94. The later lawsuit filed against the Plaintiff by the Defendant

law firm also included a claim to recover legal fees for that same amount; i.e., the $1,355.94. In

the Judgment entered against the Plaintiff by the General Sessions Court for Davidson County, it

included an award of attorneys’ fees for that same amount; i.e., $1,355.94 [Cheadle Aff., Doc. 17;

and 27-1].

       While Plaintiff’s Federal lawsuit is not clear, she appears to make some argument over the

fact that Defendant’s letter of June 12, 2017 included a claim for legal fees. However, the Loan

Agreement that Plaintiff signed expressly states that in the event of default, that the Lender could

“recover from you all charges, costs and expenses, including all cost of collection, court costs and

reasonable attorneys’ fees as provided by law.” (Emphasis added). With regard to those fees, the

unrebutted Affidavit of Defendant confirms the following:

       With regard to the claim for attorneys’ fees, those were pursued pursuant to the
       written agreement between Plaintiff and the Lender. The amount sought for fees
       to be recovered by Plaintiff’s Lender was $1,355.94. This is the exact amount
       included in my letter of June 12, 2017. That was also the exact amount included
       in the lawsuit filed against Plaintiff by the Lender in the General Sessions Court
       for Davidson County. This is also the exact amount awarded by the judge in the
       General Sessions Court for Davidson County, and incorporated into its Judgment
       against Plaintiff.

       It is the practice of the General Sessions Court for Davidson County to award
       attorneys’ fees of one-third of the principal and interest owed. The judge in the
       General Sessions Court case against the Plaintiff followed that practice and
       awarded fees consistent with that practice. (Emphasis added).

[Cheadle Aff., Doc. 17; and 27-1]




                                                -14-
   Case 3:17-cv-01394 Document 60 Filed 12/14/18 Page 14 of 18 PageID #: 730
       Thus, the reference to legal fees made by Defendant in its letter was not a violation of the

Act. This is because: (1) Plaintiff had already contractually agreed to pay fees, (2) the amount

sought was consistent with the practice and custom of the Court in which Defendant filed suit, and

(3) the General Sessions Court Judge later awarded legal fees in the exact amount.


                                          IV.
  Absent Granting Full Summary Judgment, This Court Should Grant Partial Summary
      Judgment Dismissing Plaintiff’s Claim for Damages for Mental Anguish and
            Emotional Distress, and also, Humiliation and Embarrassment

       The Act provides a debtor with the right to recover statutory damages and actual damages.

Plaintiff seeks those statutory damages. Plaintiff also seeks to recover actual damages under the

Act. Regarding her claim for actual damages, Plaintiff asserts, in paragraph 9, the following:

       Plaintiff suffered and continues to suffer injuries such as personal humiliation,
       embarrassment, mental anguish and emotional distress.


       Again, there is no evidence that the Plaintiff “continues to suffer . . .” In fact, in her

deposition, the Plaintiff admitted that to the extent she was emotionally upset as a result of these

events, that it subsided once she appeared in court on August 2, 2017 [Plaintiff’s Depo., p. 74/24 –

p. 75/10; and p. 77/13-20].

       There is then the issue as to whether the Plaintiff previously suffered damages for personal

humiliation, embarrassment, mental anguish and emotional distress, in order to create a

compensable claim under the Act. While the Act provides for awards of “actual damages,” a

litigant must have actual proof of those “actual damages.” See, Costa v. National Action Fin.

Svcs., 634 F. Supp. 2d 1069 (E.D. California 2007) holding that in order to recover beyond

statutory damages, a plaintiff must show “definable” actual damages. Id., p. 1078. In Costa, the

Court held that the debtor’s claim for emotional distress must be rejected because it was supported

by only her uncorroborated statement of that claim. The same is true, herein.


                                                -15-
   Case 3:17-cv-01394 Document 60 Filed 12/14/18 Page 15 of 18 PageID #: 731
       Additionally, a mental injury is only compensable if it is established by expert proof

(medical or scientific). See, Miller v. Willbanks, 8 S.W. 3d 607 at 614 (Tenn. 1999). See, also,

Camper v. Minor, 915 S.W. 2d 437 at 446 (Tenn. 1996).

       Herein, Plaintiff admits that she has no medical or scientific support. And, her deadline

to designate an expert has expired. Plaintiff’s claim for actual damages, therefore, is

uncorroborated. As a result, it is not compensable. See, Costa, 634 F. Supp. 2d at 1078.


                                           V.
              The Act Does Not Apply to Creditors Collecting Their Own Debts

       The Plaintiff contends that the Defendant violated the Act by implying that it was the actual

owner of the obligation. If it were determined (academically or otherwise) that Defendant was

the owner of the obligation, then this action is completely barred by the provisions of Henson et

al. v. Santander Consumer USA, Inc., 137 S. Ct. 1718; 85 U.S.L.W., 3344; and 196 L. Ed. 2d 895

(June 12, 2017). In that case, the Supreme Court held that the protective provisions of the Act do

not apply to creditors collecting their own debts; it applies only to collection agencies attempting

to collect debts owed to other parties. Accordingly, if the Plaintiff’s allegations were construed

as accurate (i.e., that Defendant obtained ownership of the debt), then Defendant is exempt from

the provisions of the Act, and Plaintiff’s claim fails as a matter of law.




                                                 -16-
   Case 3:17-cv-01394 Document 60 Filed 12/14/18 Page 16 of 18 PageID #: 732
                                        CONCLUSION

       For the reasons set forth herein, Defendant requests entry of an Order granting it full

Summary Judgment thereby dismissing all of the Plaintiff’s claims; alternatively, Defendant

requests that the Plaintiff’s claim for actual damages for “mental anguish and emotional distress”

and for “humiliation and embarrassment” be dismissed, as unsubstantiated.




                                             Respectfully submitted,


                                             /s/ Phillip Byron Jones
                                             Phillip Byron Jones (#14125)
                                             Evans, Jones & Reynolds, P.C.
                                             SunTrust Plaza, Suite 710
                                             401 Commerce Street
                                             Nashville, TN 37219
                                             (615) 259-4685 Telephone
                                             Pjones@ejrlaw.com
                                             Attorneys for Defendant, Cheadle Law




                                               -17-
  Case 3:17-cv-01394 Document 60 Filed 12/14/18 Page 17 of 18 PageID #: 733
                                    CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing has been served on this the
    th
14 day of December, 2018, as follows:

    Addressee                                  Method(s) of Service


    Susan S. Lafferty, Esq.
                                               X     Electronically via the Court’s ECF System
    Lafferty Law Firm, P.C.
    555 Marriott Drive, Suite 315
                                               □     U.S. Postal Service (First-Class, Postage Prepaid)
    Nashville, TN 37214
    susanl@laffertylawonline.com
                                               □     Email
    Attorney for Plaintiff


    Todd M. Friedman, Esq.                     X     Electronically via the Court’s ECF System
    Law Offices of Todd M. Friedman
    21550 Oxnard Street, Suite 780             □     U.S. Postal Service (First-Class, Postage Prepaid)
    Woodland Hills, CA 91367
    tfriedman@toddlfaw.com                     □     Email

    Attorney for Plaintiff


822529.031




                                            /s/ Phillip Byron Jones
                                            Phillip Byron Jones, Esq.




                                              -18-
    Case 3:17-cv-01394 Document 60 Filed 12/14/18 Page 18 of 18 PageID #: 734
